DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 26 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/13/21.
The refrigerator of group V (claim 26) does not require any of the structure of the filter cartridge assemblies of groups I-IV (claims 1-2, 4-8, 10-12, 17-25 and 27-29). The refrigerator recites a refrigerator configured to receive a water filter cartridge assembly but the filter cartridge assembly is not recited as part of the claimed refrigerator.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 21 were added to claim 17 in the amendment filed 12/8/21 in lines 12-13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dishman US 2018/0214804 in view of Sinur et al. US 2007/0227959.

	Claim 17, Dishman teaches a filter cartridge assembly comprising: a housing (110) having an elongate body, and a housing first end portion capable of forming a fluid tight seal with a manifold assembly of an appliance, an ingress port and an egress port (400, 410), each extending from the housing first end portion in a direction substantially parallel to an axial center line of the assembly, wherein each of the ingress and egress ports comprising a port portion having a first region having a first diameter, a second region between the first region and the housing first end portion having a second diameter and at least one aperture for fluid flow is positioned at the second region and the at least one aperture is exposed in a direction facing away from the axial center line (fig. 1-10). Dishman does not teach each port having a varying radial diameter of the apertures exposed in a direction facing away from the axial center line.
Having the aperture of the ingress and egress ports being exposed in a direction facing away from the axial center line of the cartridge assembly is merely a recitation of moving the location of the apertures. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950). Having the apertures exposed in a different direction would not modify the operation of the device as the apertures would still allow fluid to flow to or from the cartridge.
	Sinur teaches a filter cartridge assembly comprising: a housing having an elongate body and a first end portion, a port portion comprising a first region (containing 240) having a first diameter, a second region (at 236) positioned between the first region and the housing first end portion, the second region having a second diameter 
	Claims 18-19, Sinur further teaches at least a portion of the aperture is positioned at the first region having the first diameter, the aperture extends to the first region (fig. 1-21); and the recitation of the port portion being in a hourglass shape is merely a recitation of a change in shape of the portion, The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966);
	Claims 27 and 28, Dishman and Sinur further teach the ports comprise a first seal component proximate the first region and the first seal component comprises a seal diameter that is greater than the first diameter and a second seal component where the port portion is positioned between the first and second seal components and the second seal component comprises a seal diameter that is greater than the first diameter (Dishman fig. 1-10, Sinur (422), fig. 4).
	Claims 20 and 21, Dishman teaches the ingress and egress ports are positioned along a chord line that intersects the axial center line of the cartridge assembly but does not teach the chord line does not intersect the axial center line of the cartridge assembly. The recitation of the chord line not intersecting the axial center line of the cartridge assembly such that a dimeter line traversing perpendicularly through the chord , In re Japikse, 86 USPQ 70 (1950). Such a rearrangement of the ports would not modify the operation of the device as they would still be in fluid communication with the upstream and downstream sides of the filter within the cartridge.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dishman US 2018/0214804 in view of Sinur et al. US 2007/0227959 as applied to claim 17 above and further in view of Astle et al. US 20060060512.

	
Claim 29, Dishman does not teach a connection assembly.
Astle teaches a filter cartridge assembly comprising: a housing having an elongate body and a housing first end capable of forming a fluid tight seal with an appliance manifold, an ingress and egress port and a connection assembly (40, 1018) positioned at the housing first end portion (fig. 1-9, 22). It would have been obvious to one of ordinary skill in the art to use the connection assembly of Astle as it allows monitoring of the filter cartridge by a data sensor of a manifold to which the filter cartridge may be attached (paragraph 77-78).

Response to Arguments
Applicant's arguments filed 12/8/21 have been fully considered but they are not persuasive.
Applicant states that the previously indicated allowable subject matter of claim 3 has been incorporated into claim 17. This is not true as the amendment to claim 17 incorporates the subject matter of claim 21 which was not indicated as allowable and therefore, claim 17 remains rejected.
Applicant also indicates that claim 26 has been amended to recite all of the elements of independent claim 1 and should therefore be rejoined. This is not correct as claim 26 is directed to a refrigerator, “…configured to receive a water filter cartridge assembly…” The claim then goes on to recite limitations directed to the filter cartridge. However, the filter cartridge is not positively recited as part of the claimed refrigerator and therefore the claim does not include all of the elements of independent claim 1 and remains withdrawn.

Allowable Subject Matter
Claims 1-2, 4-12 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed for the reasons stated in the previous office action of 9/10/21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778